Citation Nr: 1302069	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-41 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a joint disorder, including gout/inflammatory polyarthropathy.

2.  Entitlement to service connection for inflammatory polyneuropathy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action taken in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in part, denied the matters on appeal.  

The Veteran testified at a hearing held before a Decision Review Officer (DRO) in April 2010, and at a videoconference hearing held before the undersigned Veterans Law Judge at the RO in November 2012.  Transcripts of the hearings are associated with the claims folder and electronic record respectively.

The Board has recharacterized the appeal to incorporate a disorder of inflammatory polyarthropathy that was actually claimed by the Veteran as part and parcel of the claimed gout disability, but had not been adjudicated, and has classified the disorder of inflammatory polyneuropathy that was actually adjudicated in this appeal to be a separate issue.  Further explanation regarding the procedural issues necessitating this action is discussed below.  


REMAND

The Veteran claims entitlement to service connection for disability, which the RO has classified as gout and/or inflammatory polyneuropathy, due to either exposure to mercury or asbestos while in service.  His duties in service included working as a boiler technician.  Review of the service treatment records reveal that exposure to mercury was confirmed via a December 1983 medical document that advised the Veteran had been exposed to mercury compounds from leaking gauges in ship calibration labs.  He was recommended to undergo mercury urinalysis screen for mercury while onboard and annually thereafter.  There is no diagnosis of actual poisoning from the mercury exposure, although the Veteran has alleged in his November 2012 hearing that he repeatedly got boils on his body, and also had joint pains with treatment for tennis elbow.  The service treatment records do show treatment for infected sores on the forearms and thighs in July 1982 and a diagnosis of tennis elbow was made in a doctor's note to a January 1990 separation examination's report of medical history.  Asbestos exposure was also confirmed in the service treatment records, and he underwent chest X-ray and medical surveillance for such exposure in January 1985 and March 1988.  

Review of the record and electronic folder reveals that remand is necessary to address both evidentiary and due process deficiencies.  First, the Board notes that re-characterization of the appellate issues is necessary.  In his formal claim for service connection filed in January 2008, the Veteran in pertinent part listed disabilities that included uncontrolled joint pain, gout, and inflammatory polyarthropathy.  The Board notes that "poly" is a combining form meaning many or much, while "arthropathy" is defined as any joint disease.  See Dorland's Illustrated Medical Dictionary 30th ed.156, 1477 (2003), (hereinafter referred to as "Dorland's").  Thus polyarthropathy implies manifestations involving multiple joints.  The RO's duty-to-assist letter sent in February 2008 requested the Veteran to clarify whether he was claiming service connection for polyarthropathy or for a polyneuropathy.  The Board notes that polyneuropathy is defined as neuropathy of several different nerves simultaneously.  See Dorland's at 1482.  The Veteran did not respond to the RO's request to clarify this matter.   

In the June 2008 rating on appeal, despite the Veteran's failure to respond to the request to clarify the claimed issues, the claimed disability was classified as gout/inflammatory polyneuropathy in a single issue.  No mention of the claimed disability of the inflammatory polyarthropathy was made.  Subsequent adjudicatory actions continued to classify the disability in this manner.  These disorders were classified as separate issues in the DRO hearing of April 2010 and the Board videoconference hearing of November 2012. 

Additionally, development was conducted to address in part whether the Veteran had an inflammatory polyneuropathy related to service, with no reference to the actually claimed disorder of inflammatory polyarthropathy.  A June 2010 VA examination concluded that there was not enough supportive medical evidence to link gout with mercury exposure and advised that further workup was need to address whether he had a diagnosis of polyneuropathy, as medical literature was noted to show evidence of mercury poisoning causing polyneuropathy.  The examiner also suggested that review of results of heavy metal screen not provided in the records would be critical in determining if mercury poisoning had occurred.  No mention of the relationship of these conditions and asbestos exposure in service was made.  A subsequent VA examination of August 2010 is noted to have included neurological testing such as EMG/NCS, with results determined to reflect no evidence of polyneuropathy, inflammatory or otherwise.  However this examiner did diagnose inflammatory polyarthropathy (ankylosing spondylitis, gout and psoriatic arthritis).  No opinion regarding this diagnosed condition was provided.  

Other medical evidence of record, to include private treatment records from 2003 to 2008, give a diagnosis of inflammatory polyarthropathy along with gouty arthritis.  Additionally, the Veteran's private physician Dr. B in an undated letter described the Veteran as having arthritis symptoms affecting multiple joints, but he was neurologically intact.  This letter described the Veteran as having gouty arthritis and an auto immune disorder, which was determined to be as likely as not caused by his heavy metal exposure in the military.  Other records show evidence of a neurological condition, with a June 2011 letter from the Veteran's private physician, Dr. B, describing symptoms like tingling in the hands and feet, that were attributed to diabetes, which this doctor linked to mercury exposure.  

Thus the Board finds that the appellate issues to be addressed must include not only the issue adjudicated by the RO to encompass gout and inflammatory neuropathy, but also the issue of entitlement to service connection for inflammatory polyarthropathy that was originally claimed by the Veteran (and which he did not change when asked to clarify the issue in February 2008).  

Additionally, further development is necessary to fully address all claimed disorders and etiologies.  None of the VA examinations conducted to address the etiology of his claimed gouty arthritis condition and polyneuropathy provided any opinion as to any possible relationship between his claimed disorder(s) and the asbestos exposure in service.  The Board notes that the RO in adjudicating this matter made a determination that gout/inflammatory polyneuropathy was not a disease associated with asbestos exposure, without providing medical evidence to support such a conclusion.  (The raters in this case cannot substitute its medical judgment for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).)  

Further, the Board notes that the Veteran has indicated in written contentions as well as his November 2012 hearing testimony that he is in receipt of Social Security disability benefits in part due to his claimed joint/neurological conditions that are the subject of this appeal.  As such records have not been obtained and could prove pertinent to the matters on appeal, the agency of original jurisdiction (AOJ) should obtain such records from the Social Security Administration (SSA).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the Veteran's claim of entitlement to service connection for a joint disorder characterized as gout/polyarthropathy, and entitlement to service connection for a neurological disorder classified as inflammatory polyneuropathy.   The VCAA notice should inform the appellant of what the evidence must show to establish entitlement to service connection for the joint disorder and the neurological disorder, describe the types of evidence that the appellant should submit in support of his claims, explain what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of the claim, and describe the elements of degree of disability and effective date.  The appellant should be afforded the appropriate period of time for response to all written notices.  

2.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his gout/polyarthropathy and neurological disorder claimed as inflammatory polyneuropathy since service, and that are not already of record.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts made in requesting these records.  

3.  Obtain from the SSA a copy of any decision(s) adjudicating the Veteran's claim for disability benefits, as well as copies of all medical records underlying that claim.  All records/responses received should be associated with the claims.

4.  Following completion of the above, the AOJ should schedule the Veteran for a VA examination, to include orthopedic, neurological, and if deemed necessary rheumatologic assessments, to determine the nature and likely etiology of his claimed joint disorder, characterized as gout/polyarthropathy, and to determine the nature and likely etiology of his claimed neurological disorder classified as inflammatory polyneuropathy.  The claims folder must be made available to the examiner(s) prior to the examination.  All indicated studies should be performed.  The examiner(s) should address the following:   

Does the veteran have any current, chronic joint disorder(s), and/or any current, chronic neurological disorder?  If so, is it at least as likely as not that any current chronic joint disorder, and/or a neurological disorder began in service, is due to exposure to mercury and/or asbestos exposure in service; or is any such disorder due to arthritis or a neurological disorder that became manifest within one year of separation from military service?  

In answering these questions, the examiner must consider all service treatment records, which include references asbestos exposure throughout service and an exposure to mercury compounds noted in December 1983, as well as records showing a diagnosis of bilateral tennis elbow in January 1990.  The examiner must also consider any and all post-service medical records.  The examiner must also consider any lay evidence that has been provided by the Veteran regarding his multiple joint/neurological complaints, as well as his lay evidence regarding his symptoms subsequent to his exposure to mercury.

Any opinion offered should include an explanation based on sound medical principles.  If any of the Veteran's theories regarding a relationship to service are rejected, the medical reasons for rejecting any theory should be set forth in detail.  

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Following completion of the above development, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of the claim(s).  38 C.F.R. § 3.655 (2012). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

